Case 19-40460-JJR13   Doc 8    Filed 03/19/19 Entered 03/19/19 12:07:53   Desc Main
                              Document      Page 1 of 6
Case 19-40460-JJR13   Doc 8    Filed 03/19/19 Entered 03/19/19 12:07:53   Desc Main
                              Document      Page 2 of 6
Case 19-40460-JJR13   Doc 8    Filed 03/19/19 Entered 03/19/19 12:07:53   Desc Main
                              Document      Page 3 of 6
Case 19-40460-JJR13   Doc 8    Filed 03/19/19 Entered 03/19/19 12:07:53   Desc Main
                              Document      Page 4 of 6
Case 19-40460-JJR13   Doc 8    Filed 03/19/19 Entered 03/19/19 12:07:53   Desc Main
                              Document      Page 5 of 6
Case 19-40460-JJR13   Doc 8    Filed 03/19/19 Entered 03/19/19 12:07:53   Desc Main
                              Document      Page 6 of 6
